                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



JOSHUAR., 1

                Plaintiff,                                                  Civ. No 3:20-cv-00373-CL

                              v.                                                OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                Defendant.


MARK D. CLARKE, Magistrate Judge.

        Plaintiff Joshua R. seeks judicial review of the final decision of the Commissioner of the

Social Security Administration denying his claim for disability and supplemental security

income (SSI). Full consent to Magistrate jurisdiction was entered on March 17, 2020 (#6). For

the reasons below, the Commissioner's decision is AFFIRMED.

                                            BACKGROUND 2

        Plaintiff, born in 1998, alleges disability due to Asperger' s disorder/autism, attention

deficit hyperactivity disorder (ADHD), a learning disorder, obsessive-compulsive disorder

(OCD), and anxiety. Tr. 17, 185.




1
 ln the interest of privacy, this Opinion and Order uses only the first name and the initial of the last name
of the non-governmental party or parties, and any relations, in this case.
2
  The following recitation constitutes a summary of the pertinent evidence within the Administrative
Record and does not reflect any independent finding of fact by the Court. Citations to "Tr." refer to the
page(s) indicated in the official transcript of the administrative record filed herein as Docket No. 12.
Page 1 of 12 - OPINION and ORDER
       On September 22, 2016, Plaintiff an application for Supplemental Security Income,

alleging disability beginning May 1, 2001. The agency denied the claims both initially and upon

reconsideration, and Plaintiff requested a hearing. He appeared for a hearing before ALJ John

. Michaelsen on January 18, 2019. On February 11, 2019, the ALJ issued a decision finding

Plaintiff not disabled. Plaintiff requested review of the hearing decision, which the Appeals

Council denied in January 2020. Accordingly, the ALJ's decision became the final decision of

the agency from which Plaintiff seeks review.

                                     DISABILITY ANALYSIS

        A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which ... has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l)(A). "Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act."

Keyser v. Comm 'r. Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Each step is potentially

dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential process asks

the following series of questions:

        1.     Is the claimant performing "substantial gainful activity"? 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). This activity is work involving
               significant mental or physical duties done or intended to be done for pay or
               profit. 20 C.F.R. §§ 404.1510; 416.910. If the claimant is performing such
               work, she is not disabled within the· meaning of the Act. 20 C.F.R.
               §§ 404.1520(a)(4)(i); 416.920(a)(4)(i). If the claimant is not performing
               substantial gainful activity, the analysis proceeds to step two.

        2.     Is the claimant's impairment "severe" under the Commissioner's
               regulations? 20 C.F.R. §§ 404.1520(a)(4)(ii); 416.920(a)(4)(ii). Unless
               expected to result in death, an impairment is "severe" if it significantly
               limits the claimant's physical or mental ability to do basic work activities.
               20 C.F.R. §§ 404.1521(a); 416.921(a). This impairment must have lasted or
               must be expected to last for a continuous period of at least 12 months. 20

 Page 2 of 12- OPINION and ORDER
              C.F.R. §§ 404.1509; 416.909. If the claimant does not have a severe
              impairment, the analysis ends. 20 C.F.R. §§ 404.1520(a)(4)(ii);
              416.920(a)(4)(ii). If the claimant has a severe impairment, the analysis
              proceeds to step three.

       3.     Does the claimant's severe impairment "meet or equal" one or more of the
              impairments listed in 20 C.F .R. Part 404, Subpart P, Appendix 1? If so, then
              the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(iii);
              416.920(a)(4)(iii). If the impairment does not meet or equal one or more of
              the listed impairments, the analysis proceeds to the "residual functional
              capacity" ("RFC") assessment.

              a. The ALJ must evaluate medical and other relevant evidence to assess
                 and determine the claimant's RFC. This is an assessment of work-
                 related activities that the claimant may still perform on a regular and
                 continuing basis, despite any limitations imposed by his or her
                 impairments. 20 C.F.R. §§ 404.1520(e); 404.1545(b)-(c); 416.920(e);
                 416.945(b)-(c). After the ALJ determines the claimant's RFC, the
                 analysis proceeds to step four.

       4.     Can the claimant perform his or her "past relevant work" with this RFC
              assessment? If so, then the claimant is not disabled. 20 C.F.R.
              §§ 404.1520(a)(4)(iv); 416.920(a)(4)(iv). If the claimant cannot perform his
              or her past relevant work, tjle analysis proceeds to step five.

       5.     Considering the claimant's RFC and age, education, and work experience,
              is the claimant able to make an adjustment to other work that exists in
              significant numbers in the national economy? If so, then the claimant is not
              disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v); 404.1560(c);
              416.960( c). If the claimant cannot perform such work, he or she is disabled.
               Id.

See also Bustamante v. Massanari, 262 F.3d 949, 954-55 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Id at 954. The

Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

Page 3 of 12 - OPINION and ORDER
1999) (internal citations omitted); see also 20 C.F.R. §§ 404.1566; 416.966 (describing "work

which exists in the national economy"). If the Commissioner fails to meet this burden, the

claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the

Commissioner proves that the claimant is able to perform other work existing in significant

numbers in the national economy, the claimant is not disabled. Bustamante, 262 F.3d at 954-55;

Tackett, 180 F.3d at 1099.

                                   . THE ALJ'S FINDINGS

       Applying the above analysis, the ALJ made the following findings:

       I. Plaintiff has not engaged in substantial gainful activity since September 22, 2016 the
          application date.

       2. Plaintiff has the following severe impairments: Asperger's disorder/autism, attention
          deficit hyperactivity disorder ("ADHD"), a learning disorder, obsessive-compulsive
          disorder (OCD), and anxiety.

       3. Plaintiff does not have an impairment or combination of impairments that meets or '
          medically equals the severity of one of the listed impairments.

       4. Plaintiff has the residual functional capacity to perform a full range of work at all
          exertional levels but with the following nonexertional limitations: except he would be
          limited to simple, repetitive, routine task[s] with no more than occasional contact with
          the public.

       5. Plaintiff has no past relevant work.

       6. Plaintiff was born on September 16, 1998, and was 18 years old, which is defined as a
          younger individual age 18-49, on the date the application was filed.

       7. Plaintiff has a limited education and is able to communicate in English.

       8. Transferability of job skills is not an issue because Plaintiff does not have any past
          relevant work.

       9. Considering Plaintiffs age, education, work experience, and residual functional
          capacity, there are jobs that exist in significant numbers in the national economy that
          the Plaintiff can perform.


Page 4 of 12-OPINION and ORDER
       Consequently, the ALJ concluded that Plaintiff is not disabled as defined by the Social

Security Act from September 22, 2016 through the date of the decision. Tr. 27.

                                   STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner's decision if it is based on the proper

legal standards and the legal findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Batson v. Comm 'r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). "'Substantial evidence' means

'more than a mere scintilla but less than a preponderance,' or more clearly stated, 'such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion."' Bray v.

Comm 'r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shala/a, 53

F.3d 1035, 1039 (9th Cir. 1995)). In reviewing the Commissioner's alleged errors, this Court

must weigh "both the evidence that supports and detracts from the [Commissioner's]

conclusions." Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations

of the evidence are insignificant if the Commissioner's interpretation is rational. Burch v.

Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

       Where the evidence before the ALJ is subject to more than one rational interpretation, the

Commissioner's conclusion must be upheld. Batson, 359 F.3d at 1198 (citing Andrews, 53 F.3d

at 1041 ). "However, a reviewing court must consider the entire record as a whole and may not

affirm simply by isolating a 'specific quantum of supporting evidence."' Robbins v. Soc. Sec.

Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock, 879 F.2d at 501). Additionally, a

reviewing court "cannot affirm the [Commissioner's] decision on a ground that the

[Administration] did not invoke in making its decision." Stout v. Comm 'r Soc. Sec. Admin., 454

F.3d 1050, 1054 (9th Cir. 2006) (citations omitted). Finally, a court may not reverse an ALJ's


Page 5 of 12 - OPINION and ORDER
decision on account of an error that is harmless. Id. at 1055-56. "[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency's determination." Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

                                           DISCUSSION

        Plaintiff presents the following issues:

        1. Did the ALJ properly evaluate the medical evidence?
        2. Did the ALJ err by failing to discuss the nonmedical source statements of Kara Tison,
           a special education teacher?

        The Court finds that the ALJ properly evaluated the medical opinions, and he did not

commit harmful err by failing to discuss Ms. Tison's statements. The ALJ's decision is

affirmed.

   I.       The ALJ properly evaluated the medical evidence.

        The ALJ is responsible for resolving conflicts in the medical record. 20 C.F.R. §

404.1527; Batson v. Comm' r ofSoc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004). "If a

treating or examining doctor's opinion is contradicted by another doctor's opinion, an ALJ may

only reject it by providing specific and legitimate reasons that are supported by substantial

evidence." Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998). An ALJ can satisfy the

"substantial evidence" requirement by "setting out a detailed and thorough summary of the facts

and conflicting clinical evidence, stating his interpretation thereof, and making findings."

Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989).

        a. The ALJ did not err by determining that Dr. Tongue's assessment of Plaintiff
           was consistent with the limitations in the RFC.

        Dr. Christopher K. Tongue, Ph.D., conducted a psychological evaluation of Plaintiff in

November, 2016, while Plaintiff was still in high school. Tr. 467. Intellectual testing showed

Plaintiff had overall average intellect and average attention span, though he had low functioning


Page 6 of 12 - OPINION and ORDER
in working memory and processing speed. Tr. 471-72. While he had a flat affect, and an "air" of

disinterest, Dr. Tongue noted he made his best effort on tasks. Tr. 470. Plaintiffs grandmother

completed the Adaptive Behavior Assessment System II-Adult Form, (ABAS-II), resulting in

extremely low scores in social functioning. Tr. 469. His grandmother also completed the

Asperger Syndrome Diagnostic Scale (ASDS), and based on symptoms his grandmother

endorsed, Dr. Tongue opined that Plaintiff met the criteria for autism spectrum disorder. Tr. 470,

472. However, Dr. Tongue did not hear any self-reported symptoms suggesting posttraumatic

stress syndrome (PTSD), which was previously reported. Tr. 472. Dr. Tongue recommended

case management, a transition program following high school, and support services in the

community for Plaintiff to become capable of independently living and working. Tr. 473.

        Citing Dr. Tongue's testing results, the ALJ concluded that Plaintiff has some intellectual

and social deficits, but not so severe as to preclude all work activity. Tr. 22. ALJ found this was

consistent with a residual functional capacity limited to simple, repetitive and routine tasks. Tr.

22. The ALJ must only explain why "significant probative evidence has been rejected." Vincent

ex rel. Vincent v. Heckler, 739 F.2d 1393, 1394 (9th Cir. 1984). Because the ALJ concluded that

Dr. Tongue's opinion was consistent with his decision, it did not need to be discussed and

rejected.

        Plaintiff argues the ALJ erred by not discussing Dr. Tongue's opinion that Plaintiff

showed deficits in his nonverbal behavior, requiring substantial support. Tr. 472. However, this

was a reference to Dr. Tongue's recommendation for support following completion of high

school, not a medical opinion about Plaintiffs current work limitations. See Tr. 72, 86 (both Dr.

Nicoloff and Dr. Ju note Dr. Tongue's opinion does not provide any functional limitations). An

ALJ does not err by excluding recommendations from the residual functional capacity finding.



Page 7 of 12- OPINION and ORDER
Valentine v. Comm'r ofSoc. Sec. Admin., 574 F.3d 685, 691-92 (9 th Cir. 2009); see also Griffith

v. Colvin, 2014 WL 1303102, *5 n. 3 (D. Or. Mar. 20, 2014) (statements that do not "show how

a claimant's symptoms translate into specific functional deficits which preclude work activity,"

such as suggestions about what the claimant "may," "might," or "should" do are "not ... work-

related limitations of function that need to be reflected in the RFC") (citations and internal

quotations and brackets omitted.).

       Dr. Tongue's references to Plaintifrs need for support were listed as recommendations

that would help him live independently and work once he finished high school. Tr. 472 ("it is

likely Joshua will require case management and a transition program following high school in

terms of developing independent living skills"), 473 ("I believe he will require case management

and other support services in the community if he is to obtain a capacity for independent living

and work experiences."). Moreover, the "residual functional capacity is the most [a claimant] can

still do despite [his] limitations," not the conditions under which he would function best. 20

C.F.R. §§ 404.1545(a), 416.945(a). The ALJ was not required to incorporate Dr. Tongue's

recommendations, nor his suggestions for maximizing Plaintifr s success, into the RFC.

       Plaintiff cites to a recent Social Security Appeals decision in this District by Judge You,

in which she considered the term "substantial support" and found that it indicated evidence

consistent with a finding of disability. Brandon A. v. Berryhill, Case No. I :18-cv-01390-YY, (D.

Or. Aug. 6, 2019). However, the context of that finding was quite different than the context

here, namely that, while the ALJ determined the plaintiffs-mental impairments had improved,

the record reflected that the plaintifrs mental impairments had actually worsened over time,

culminating in a long-time treating physician making additional diagnoses of a "hoarding

disorder and autism spectrum disorder, requiring substantial support." Id. at *20. This was



Page 8 of 12 - OPINION and ORDER
merely one of many indications that the plaintiffs' impairments had worsened over time. The

phrase "requiring substantial support," on its own, did not indicate disability.

       Ultimately, Plaintiff argues for a different interpretation of the evidence and a different

interpretation of Plaintiffs limitations. However, the court will uphold the ALJ's conclusion

when the evidence is susceptible to more than one rational interpretation. Tommasetti v. Astrue,

533 F.3d 1035, 1038 (9th Cir. 2008). Here, Plaintiffs interpretat1on of the evidence is

reasonable, but so is the ALJ's interpretation. Substantial evidence supports the ALJ's

assessment regarding Plaintiff limitations and the decision should be upheld.

       b. The ALJ did not err by finding that Dr. Deshmukh's medical opinion was not as
          persuasive as other medical evidence and evidence in the record.

       Dr. Sunita M. Deshmukh, M.D., established care with Plaintiff on February 13, 2018, and

she is his primary care physician. Dr. Desmukh prepared a letter discussing her treatment and

opinion of Plaintiff for disability purposes on January 10, 2019. Tr. 663. The ALJ discounted

Dr. Deshmukh's opinion because it was not supported by her own treatment notes. Tr. 24. The

ALJ may discount a medical opinion when it is inconsistent with the medical provider's own

treatment notes. Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008).

       Here, Dr. Deshmukh assessed a marked limitation in Plaintiffs ability to interact with

others based on her three encounters with him. Tr. 663. However, her treatment notes describe

Plaintiff as alert, with good eye contact, and a "very pleasant gentleman," who appears

comfortable and is able to answer questions appropriately. Tr. 557. Dr. Deshmukh further opined

that Plaintiff could not sustain his attention on a simple work-related task for more than 20

minutes without needing gentle redirection and guidance. Tr. 663. However, nothing in her

treatment notes indicates how she arrived at this conclusion. Tr. 552-562. By the third visit,

Plaintiffs grandmother noted improvement and a "significant difference in mood/behavior"


Page 9 of 12 - OPINION and ORDER
since adjusting his Adderall to a lower dose. Tr. 558. Notably, the treatment notes from this last

visit contain no observations or impressions about his ability to focus. The ALJ reasonably

discounted Dr. Deshmukh' s opinion as unsupported by her treatment notes.

         The ALJ also reasonably discounted Dr. Deshmukh's opinion that Plaintiff has a

diagnosis that equals the listing for PTSD (Listing 12.15) (Tr. 663) because it was inconsistent

with Dr. Tongue's examination findings and Plaintiff's statements. Tr. 24. A medical opinion's

consistency with the rest of the record is a proper consideration when evaluating the weight to

give the opinion. 20 C.F.R. § 416.927(c)(4). An ALJ may also discount a medical opinion when

the doctor concludes the claimant is more limited than the claimant alleges. Rollins v. Massanari,

261 F.3d 853, 856 (9th Cir. 2001).

         Here, Dr. Deshmukh opined that Plaintiff met the listing for PTSD and his PTSD

symptoms contribute to extreme impairment in his ability to concentrate, persist and maintain

pace. Tr. 663. However, this conclusion was based only on a reported "history" of PTSD. Tr.

663. By contrast, Dr. Tongue's examination findings indicated he had no symptoms of PTSD,

despite a similar reported history. Tr. 467,472. Dr. Deshmukh's opinion was also inconsistent

with Plaintiffs own statements denying any symptoms of anxiety. Tr. 468, 560. The ALJ

reasonably discounted Dr. Deshmukh' s opinion as inconsistent with other evidence in the record.

         As above, Plaintiff argues for a different interpretation of the evidence. Because

substantial evidence supports the ALJ' s assessment regarding Plaintiff limitations, the decision is

affirmed.

   II.      The ALJ's failure to discuss the statement of Kara Tison was harmless.

         It is well-established that an ALJ must consider testimony from lay witnesses submitted

on behalf of a claimant. 20 C.F.R. §§ 416.929(c)(3), 416.945(a)(3). The Commissioner's



Page 10of12-OPINION and ORDER
regulations do not require any explicit discussion of lay witness testimony in the ALJ's decision.

See SSR 06-03p (recognizing that "there is a distinction between what an adjudicator must

consider and what the adjudicator must explain in the disability determination or decision").

However, within the Ninth Circuit, lay witness testimony cannot be disregarded without

comment. Molina v. Astrue, 674 F.3d 1110, 1114 (9th Cir. 2012) (citing Nguyen v. Chater, 100

F.3d 1462, 1467 (9th Cir. 1996)). "Other source" opinion evidence may be discounted by an ALJ

if the ALJ "gives reasons germane to each witness for doing so." Turner v. Comm 'r ofSoc. Sec.,

613 F.3d 1217, 1224 (9th Cir. 2010). If the ALJ gives germane reasons for rejecting testimony

by one witness, "the ALJ need only point to those reasons when rejecting similar testimony by a

different witness." Molina, 674 F.3d at 1114. Similarly, where the ALJ gives clear and

convincing reasons for rejecting the claimant's subjective complaints, and the lay witness

evidence is similar to the claimant's complaints, the ALJ may reject the lay witness evidence for

the same reasons. Valentine, 574 F.3d at 694.

       The ALJ did not discuss a letter from Kara Tison, Plaintiffs teacher from the adult

learning program, but Plaintiff fails to show that it resulted in any harm. An ALJ's failure to

discuss a fay witness evidence may be harmless where the lay witness evidence is similar to

other testimony that the ALJ validly discussed. Molina v. Astrue, 674 F.3d 1104, 1119 (9th Cir.

2012). It may also be harmless where the lay witness evidence is contradicted by more reliable

medical evidence that the ALJ credited. Id.

       Here, both circumstances apply. In a letter prepared with the help of Plaintiff's attorney,

Ms. Tison opined that Plaintiff is productive on simple routine tasks approximately 50% of the

time and he had a marked limitation in his ability to interact with others. Tr. 327. These

conclusions were similar to those of Plaintiffs grandmother and two aunts, who described him



Page 11 of 12-OPINION and ORDER
as struggling with direction, requiring reminders regarding self-care and to stay on task,

engaging in obsessive behavior, lacking social skills, and having poor focus and difficulty

understanding protocols or rules. Tr. 317,318. Like Ms. Tison, Plaintiffs grandmother and aunts

described his interactions and behavior at school as well as at home with family members and

opined that he is unable to stay on task to work at a normal job. Tr. 317, 318, 319-20. However,

the ALJ concluded that those lay witness statements were of limited persuasive value based on

the totality of the record, including Plaintiffs own testimony, Dr. Tongue's examination

findings, and the assessments of Dr. Ju and Dr. Nicoloff, which showed that Plaintiff was not as

limited as described by the lay witnesses. Tr. 25.

       The ALJ' s reasons for discounting those lay witness statement apply with equal force to

Ms. Tiso,n's statement. Furthermore, the ALJ relied on medical evidence, such as the opinions of

Dr. Ju and Dr. Nicoloff, and Dr. Tongue's examination findings. Tr. 72-74, 86-88, 471-72. Thus,

the ALJ's failure to comment on Ms. Tison's letter was harmless.

                                             ORDER

       Based on the foregoing, the decision of the Commissioner is

dismissed.

       It is so ORDERED and DATED this ..,...c;..--~·




Page 12 of 12 - OPINION and ORDER
